Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about March 7, 1997, which denied defendants-appellants’ cross motions for summary judgment dismissing the complaint and related cross-claims, unanimously affirmed, without costs.
We find that factual issues exist as to whether plaintiff made material misrepresentations, including inventory undervaluation in obtaining the insurance policy, upon which defendant American relied; whether plaintiff failed to comply with the recordkeeping requirements of the policy; and the extent of defendant American’s knowledge of plaintiff’s inventory and recordkeeping practices prior to issuing the policy (see, Franklin Natl. Bank v St. Paul Fire & Mar. Ins. Co., 55 AD2d 579). Factual questions precluding summary judgment also exist with respect to defendant Lewis’ claim of immunity from liability as insurance agent of the disclosed principal. Concur— Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.